DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-15 and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin et al. WO 2015/121404 (hereinafter “Stahlin”) (translation provided), in view of Kim et al. US 20190089419 A1 (hereinafter “Kim”). 
 
Regarding claim 1, Stahlin in figures 3 and 4 discloses a vehicle-to-X communication system (12) for a vehicle (11), comprising: a first communication module (communication chip 
Stahlin does not explicitly disclose: “wherein the first communication module and the second communication module are automatically synchronized with one another to send their respective messages alternately when an installation site of the first communication module inside the vehicle combined with an installation site of the second communication module inside the vehicle cause the first communication angle and the second communication angle to produce a risk of signal interference; and wherein the first communication module and the second communication module respectively emit signals and messages independently of the other.”
However, in the same field of endeavor, Kim in figures 1-14 teaches a vehicle-to-X-communication system 1000 wherein the first communication module and the second communication module (Fig. 2-6: antenna systems 100 and 200) are automatically synchronized 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention whereby a plurality of communication services can be provided through a flat vehicle antenna having beamforming array antennas capable of providing next generation communication services and MIMO antennas capable of providing existing mobile communication services and in order to perform beamforming on first to fourth areas defined by dividing 360 degrees in an azimuth direction, respectively, partially overlapping. (Kim Para. 0012-0015).

Regarding claim 2, Stahlin in figures 3 and 4 and in page 4 discloses a system wherein the respective communication angle is a radiation angle or a reception angle.


However, Kim in figure 3 and paragraph 0065 teaches a system wherein the angle of communication for each antenna is 90, 120, 150 and/or 180 degrees with overlapping coverages.   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention in order to perform beamforming on an area of a predetermined angle to allow communication with a base station or another terminal in the elevation direction. (Kim Para. 0068)

Regarding claim 7, Stahlin in figure 3 discloses a system wherein the first communication module (12) comprises a first processing device (communication chip 13) for processing data, wherein the processing device (13) is configured such that it can be connected to the first antenna (16).

Regarding claim 8, Stahlin in figures 1-4 discloses a system wherein the first communication module comprises a first storage device (see page 2 for memory means) for storing data. 


However, Kim in figures 6 and 14 teaches a system wherein the communication module comprises a computer-readable medium including all types of recording devices each storing data readable by a computer system. (Para. 0130)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention in order to store mobile user identification data. (Kim para. 101)

Regarding claim 10, Stahlin in figure 3 discloses a system wherein the second communication module comprises a second processing device (communication chip 14) for processing data, wherein the second processing device (14) is configured such that it can be connected to the second antenna (15).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a duplicate of parts of the first communication module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 31, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claims 13 and 14, Stahlin is silent on disclosing a system wherein the first communication module and/or the second communication module can be connected by means of a second communication interface to a GNSS receiver module in order to provide an absolute 
However, Kim in figures 3-5, 12 and 14 teaches a system wherein the first communication module and/or the second communication module can be connected by means of a second communication interface (modem card 600) to a GNSS receiver module (modem processor 610 and/or RF front end) in order to provide an absolute position of the vehicle; and wherein the GNSS receiver module (modem processor 610 and/or RF front end) can be connected to a GNSS antenna (GNSS antenna 300/400).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention in order to provide plurality of communication services through a flat vehicle antenna having beamforming array antennas capable of providing next generation communication services and MIMO antennas capable of providing existing mobile communication services. (Kim abstract)

Regarding claim 15, Stahlin in figures 3 and 4 discloses a vehicle 11 which comprises a vehicle-to-X communication system (12) including: a first communication module (communication chip 13) having a first antenna (16), wherein the first antenna (16) has a first communication angle (see page 1 of translation); a second communication module (communication chip 14) having a second antenna (15), wherein the second antenna (15) has a second communication angle (see page 1); wherein the first communication module (13) and the second communication module (14) are arranged in such a manner that the first antenna 
Stahlin does not explicitly disclose: “wherein the first communication module and the second communication module are automatically synchronized with one another to send their respective messages alternately when an installation site of the first communication module inside the vehicle combined with an installation site of the second communication module inside the vehicle cause the first communication angle and the second communication angle to produce a risk of signal interference; and wherein the first communication module and the second communication module respectively emit signals and messages independently of the other.”
However, in the same field of endeavor, Kim in figures 1-14 teaches a vehicle-to-X-communication system 1000 wherein the first communication module and the second communication module (Fig. 2-6: antenna systems 100 and 200) are automatically synchronized with one another (see Figure 6 and para. 88: “dual connectivity state”) to send their respective messages alternately (see Para. 87-89 and Table 1 for connection states and type of messages) when an installation site of the first communication module (100) inside the vehicle (Fig. 1b inside roof panel 2000b) combined with an installation site of the second communication module (100) inside the vehicle (Fig. 1b) cause the first communication angle and the second 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention whereby a plurality of communication services can be provided through a flat vehicle antenna having beamforming array antennas capable of providing next generation communication services and MIMO antennas capable of providing existing mobile communication services and in order to perform beamforming on first to fourth areas defined by dividing 360 degrees in an azimuth direction, respectively, partially overlapping. (Kim Para. 0012-0015).

Regarding claims 19 and 20, Stahlin does not explicitly discloses: “wherein the first storage device is preferably configured as a stack or as a part of a stack” and “wherein the second storage device is configured as a stack or as a part of a stack.”
However, in the same filed of endeavor, Kim in figure 6 discloses communication modules comprising storage devices (LPDDR4) known to be a stack of four memory ICs.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Claims 4-6, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin and Kim, as applied to claims 1 and 15 above, and further in view of Schilling et al. US 20180034144 A1 (hereinafter “Schilling”).

Regarding claim 4, Stahlin and Kim do not disclose the limitation: wherein the first communication module comprises a first housing in which the first antenna is housed, and wherein the second communication module comprises a second housing in which the second antenna is housed.
However, in the same field of endeavor, Schilling in figures 2 and 12 teaches a system 350 wherein the first communication module comprises a first housing (license plate 100a, see para. 0007 and 0017) in which the first antenna (202a) is housed, and wherein the second communication module comprises a second housing (100b) in which the second antenna (202b) is housed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention in order to allow transmission of the communication signals to/from the antenna circuit, providing a range of communication coverage in a particular direction for the vehicle. (Schilling paragraph 0006)


However, in the same field of endeavor, Schilling in figure 12 teaches a system 350 comprising a first communication interface (communication bus 352), wherein the first communication interface 352 is configured to connect the first communication module (ECU 220a) and the second communication module (ECU 220b) to one another, in order to establish a communication between the first communication module 220a and the second communication module 220b; and wherein the first communication interface is configured as a data bus system (see para. 0071).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention in order to transmit a vehicle speed, a vehicle direction, vehicle sensor information, a timestamp, a unique vehicle identifier, beacon information received from other vehicles, information received from infrastructure, etc. The type of data transmitted via the signal COMM may be varied according to the design criteria of a particular implementation (Schilling para. 0074). In addition, so the signal(s) COMM may be transmitted to and/or received from the vehicle bus 352 (Schilling para. 0078).

Regarding claims 11 and 12, Stahlin and Kim do not explicitly disclose a system wherein the second communication module comprises a second storage device for storing data; and a second security device for backing up data.
However, Schilling in figures 11 and 12 teaches a system wherein the second communication module (ECU 220b, Fig.12) comprises a second storage device (memory 316) for storing data; and a second security device (security module 310+316) for backing up data (para. 0069).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention to store various types of data such as computer-readable instructions, and/or data associated with an operating system. In addition, because the type and/or amount of memory implemented may be varied according to the design criteria of a particular implementation. (Schilling para. 0069)

Regarding claim 16, Stahlin and Kim do not disclose a vehicle wherein the vehicle-to-x communication system comprises a first communication interface, wherein the first communication interface is configured to connect the first communication module and the second communication module to one another, in order to establish a communication between the first communication module and the second communication module, wherein the first communication interface is configured as a data bus system.
communication bus 352), wherein the first communication interface 352 is configured to connect the first communication module (ECU 220a) and the second communication module (ECU 220b) to one another, in order to establish a communication between the first communication module 220a and the second communication module 220b, wherein the first communication interface is configured as a data bus system (see para. 0071-0073).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention in order to transmit a vehicle speed, a vehicle direction, vehicle sensor information, a timestamp, a unique vehicle identifier, beacon information received from other vehicles, information received from infrastructure, etc. The type of data transmitted via the signal COMM may be varied according to the design criteria of a particular implementation (Schilling para. 0074). In addition, so the signal(s) COMM may be transmitted to and/or received from the vehicle bus 352 (Schilling para. 0078).

Regarding claim 17, Stahlin is silent on disclosing a vehicle wherein the first communication module and/or the second communication module can be connected by a second communication interface to a GNSS receiver module in order to provide an absolute position of the vehicle, wherein the GNSS receiver module can be connected to a GNSS antenna.
modem card 600) to a GNSS receiver module (modem processor 610 and/or RF front end) in order to provide an absolute position of the vehicle, wherein the GNSS receiver module (modem processor 610 and/or RF front end) can be connected to a GNSS antenna (GNSS antenna 300/400).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention in order to provide plurality of communication services through a flat vehicle antenna having beamforming array antennas capable of providing next generation communication services and MIMO antennas capable of providing existing mobile communication services. (Kim abstract)

Regarding claim 18, Stahlin and Kim do not disclose a system wherein the data bus system is a CAN bus system.
However, in the same field of endeavor, Schilling in figure 12 teaches a system 350 wherein the data bus system (see para. 0071) is a CAN bus system (para. 0073).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin, Kim and Schilling to form the claimed invention in order to transmit a vehicle speed, a vehicle direction, vehicle sensor information, a timestamp, a unique vehicle identifier, beacon information received from other vehicles, information received from .

Response to Arguments
Applicant amended claims 1 and 15; no new matter was introduced. 
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kim does not disclose the newly introduced limitations: “wherein the first communication module and the second communication module are automatically synchronized with one another to send their respective messages alternately when an installation site of the first communication module inside the vehicle combined with an installation site of the second communication module inside the vehicle cause the first communication angle and the second communication angle to produce a risk of signal interference; and wherein the first communication module and the second communication module respectively emit signals and messages independently of the other.”
Examiner disagrees for the following reasons:
Kim in paragraph 88 explicitly discloses synchronization between antenna modules by teaching “link connection states” and “dual connectivity state” between antenna systems 100 and 200 and alternates the ending on messages by activating the “fall back mode” described in paragraph 89
Figure 1b describes both antenna systems installed inside the vehicle under the roof structure 2000b with each antenna module  having a respective communication angle (see figures 3-6 for respective radiation beams)
The system according to Kim has the ability to initiate the automatic synchronization when the antenna modules are at risk of signal interference by operating the antennas in a diversity mode or a multiple input multiple output (MIMO) mode. For Example, Kim in paragraphs 71-76 describes the use of signal-to-interference ratios to determine the risk of signal interference and to perform MIMO operations when the ratios reach a predetermined threshold. In addition, Kim offers another way of offering alternate modes of operations by using phase shifters when signal-to interference rations are reached (see para. 16-17) by generating a null pattern of a beam in an interference signal direction while performing beamforming in a desired direction of the azimuth and elevation directions according to the change of the phase values by the phase shifter 140. (See Para. 92) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Stahlin and Kim to form the claimed invention whereby a plurality of communication services can be provided through a flat vehicle antenna having beamforming array antennas capable of providing next generation communication services and MIMO antennas capable of providing existing mobile communication services and in order to perform beamforming on first to fourth areas defined by dividing 360 degrees in an azimuth direction, respectively, partially overlapping. (Kim Para. 0012-0015).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845